Citation Nr: 0501150	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) which denied the 
veteran's claim for service connection for headaches 
secondary to service-connected tinnitus.  

In his May 1999 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  In a 
subsequent statement received in June 1999, the veteran 
indicated that he no longer desired such a hearing.

The Board remanded the appeal to the RO in September 2000 for 
further development of the evidence.

Pursuant to regulatory authority in effect in October 2002, 
the Board undertook additional development of the evidence.

The Board remanded the appeal to the RO in June 2003 and in 
March 2004 for procedural purposes.  The case has been 
returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the competent evidence of record 
indicates that the veteran's current headache disability was 
not caused or worsened by his tinnitus, or by any incident of 
active military duty. 




CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of service-connected tinnitus.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
rating decisions in March 1999 and June 2002, a statement of 
the case (SOC) dated in April 1999, supplemental statements 
of the case (SSOC) dated in June 2002, February 2004, and 
July 2004, and letters regarding the VCAA in April 2001 and 
July 2003, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The April 2001 and July 2003 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2001 and July 2003 letters specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and VA records 
have been obtained.  He was afforded VA examinations, and 
opinions have been obtained.  Adjudication of the claim may 
proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that he suffers from headaches as a 
result of his service-connected tinnitus.  In particular, the 
veteran alleges that he was exposed to excessive noise in 
service which led to his tinnitus and that the tinnitus 
caused the onset of his headaches. 

The service medical records are negative for any findings, 
treatment or diagnosis of headaches.

The veteran underwent a VA ear, nose and throat examination 
in September 1998.  He reported having frequent headaches at 
least one every other day.  He described the headaches as 
starting in the left temporal area and radiating to the front 
to the left ear, up over the left ear and down behind the 
left ear.  The headaches usually last three to four hours.  
The diagnosis was headaches in the front of and behind the 
left ear.

The veteran underwent a VA neurological examination in 
January 1999.  The examiner noted that the claims folder was 
not available for review.  The veteran reported a five-year 
history of headaches which occur either in the left temporal 
area, radiating across the front of his head, or at other 
times are occipital.  The headaches do not throb.  They occur 
about three times a week at various times but they do not 
wake him up from sleep.  The veteran rarely vomits with the 
headaches and usually does not.  There was no visual aura 
prior to the headaches.  He veteran stated that he gets 
pressure in the left ear at times that brings on a headache.   
The diagnosis was headaches.  The examiner concluded that the 
veteran had not had any formal evaluation for the headaches 
and that the history would be compatible with migraines but 
there could be other causes as well.   

The Board remanded the case in September 2000 for further 
development of the evidence.  In particular, the RO was 
requested to obtain 1978 treatment records at St. Mary 
Hospital in Evansville, Indiana where the veteran related 
having been treated for headaches in conjunction with ringing 
of the ear.

In a statement received from the veteran in October 2000, he 
indicated that St. Mary's Hospital could not locate treatment 
records dating back to 1978.

A medical opinion letter dated in October 2000 was received 
from Homer Skaggs, M.D.  Dr. Skaggs stated that he saw the 
veteran in October 2000.  The veteran presented with a 
history of tinnitus of the left ear associated with 1 to 4 
headaches per week.  In Dr. Skaggs' opinion, the veteran's 
headaches were directly associated with being within 3 feet 
of artillery fire on a frequent basis with a  155 mm 
Howitzer.  It was stated that this was a substantial amount 
of noise to be absorbed by the human ear.  

The veteran underwent a VA neurological examination in April 
2002.  The veteran complained of chronic tinnitus in the left 
ear with a 15-year duration and recurrent left-sided 
headaches of about 10 years.  He reported exposure to gunfire 
and explosions during service.  He reported headaches which 
usually start on the left side of the neck and extend to the 
entire left side of the head.  The frequency of the headaches 
was quite irregular.  The headaches were sometimes associated 
with nausea but no vomiting.  There was severe phonophobia in 
the left ear.  A CT scan of the head was reported normal.  
The examiner's impression was chronic recurrent left-sided 
headaches and tinnitus.  The headaches were most likely 
migraine headaches versus episodic tension type headaches.  
The examiner commented that the present neurological 
examination did not reveal any deficit.  To the best of the 
examiner's clinical judgment it was unlikely that the 
veteran's headaches were related to chronic tinnitus.     

In March 2003 the Board undertook additional development.  It 
was requested that the veteran undergo a VA neurological 
examination to further clarify the etiology of his headache 
disorder.  

The veteran underwent a VA neurological examination in 
February 2003.  The claims folder was reviewed in detail.  
The veteran complained of headaches which were precipitated 
by sudden loud noises such as the slamming of a car door or 
being near the siren of a fire engine.  In addition to 
headaches induced by sudden loud noises, he suffered another 
type of headache which occurred when listening to television 
or when hungry.  This type of headache would begin in the 
back of the neck and head and was a nagging sensation which 
would last 15 or 20 minutes and be relieved by eating.  

Neurological examination was normal at the present time.  The 
diagnoses were benign paroxysmal positional vertigo, tinnitus 
aurium, and degeneration of the intervertebral disk at C-5/C-
6 with regional bony sclerosis (based on radiology reports).  

The examiner noted that it was clear from what the veteran 
was saying that there are two kinds of headaches, one of 
which he related to noise (which the examiner discussed 
later) and the second which occurred spontaneously.  
Radiologic study indicated the presence of degenerative disc 
disease at C-5/C-6.  The examiner stated that suboccipital 
and cervical headaches are not at all unusual in patients 
with intervertebral joint disease.  The veteran's description 
of the headaches was compatible with intervertebral joint 
disease.  With respect to the noise-related headache, the 
examiner was unaware of tinnitus ever being a cause for a 
headache, or other focal neurological symptom.  The 
examiner's experience with those who report tinnitus and 
headaches is that something else is wrong with them.  The 
examiner made an effort to look for a disease state in the 
temporal bones where the apparatus for central hearing was 
located.  None was found.  It was not possible, in the 
examiner's opinion, to identify the cause of the left-sided 
noise-related headaches.  The medical records indicated that 
the symptoms go back a decade.  The examiner could not 
imagine a relationship.  It was stated that it was unlikely 
that the noise exposure caused the veteran's headache.  The 
examiner also stated that it was unlikely that the tinnitus, 
which was of recent origin, has any relationship to noise 
exposure.  It was much more likely that the tinnitus and the 
benign paroxysmal positional vertigo both were reflections of 
endolymphatic system disease involving the cochlea and a 
semicircular canal, probably the posterior.    

The veteran's representative submitted an internet article 
entitled "Tinnitus Diagnosis and Treatment" which was 
received in April 2004.   

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury ..." Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

While the evidence shows that the veteran has current 
diagnoses of headaches, the medical evidence preponderates 
against finding that the veteran's current headache 
disability is in any way caused or worsened by service-
connected tinnitus or is the result of excessive noise 
exposure during service or is otherwise related to military 
service.

As an initial matter, the veteran's service medical records 
are devoid of any mention of any complaints, symptoms, or 
diagnoses of headaches.  In an October 2000 statement, 
however, a private physician opined that the veteran's 
current headaches were directly related to artillery fire 
exposure during service.  The October 2000 statement does not 
reflect that the veteran's medical history, as documented in 
the claims folder, was reviewed by the physician.  Rather, it 
appears the private physician relied only on the medical 
history as subjectively reported by the veteran as the 
physician only made reference to the veteran's excessive 
noise exposure during service.  

In contrast, a VA examiner in March 2003 concluded that the 
veteran suffered from two distinct types of headaches, one of 
which is related to present exposure to sudden loud noises 
(such as the slamming of a car door or being near the siren 
of a fire engine) and the second which occurs spontaneously.  
The examiner attributed the spontaneous onset of headaches to 
the veteran's degenerative disc disease of the cervical 
spine.  He concluded that the cause of the noise-related 
headaches was not possible to identify.  However, the 
examiner clearly stated that it was unlikely that exposure to 
artillery fire caused the veteran's headaches or that 
tinnitus was ever a cause for headaches.      

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the March 2003 VA examiner's 
opinion, indicating that there is no etiological relationship 
between the veteran's current headaches and his service-
connected tinnitus or any incident of service.  The Board 
observes that the March 2003 VA examiner reviewed the entire 
claims file and conducted a lengthy and thorough examination 
of the veteran.  In contrast, as noted above, the October 
2000 private physician's opinion appears to be offered 
without consideration of the veteran's complete medical 
history.  Accordingly, the Board finds the March 2003 VA 
examiner's opinion to be of preeminent probative value.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches, including as secondary to 
service-connected tinnitus, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


